Nelson, District Judge.
This is a libel filed by the master of the schooner Edward Blake of Lockport, Nova Scotia, in behalf of the owners of the vessel and cargo, against the fishing 'schooner Essex, of Gloucester, in this district, in a cause of collision. The collision occurred on the 12th of October, 1890, at about 8 o’clock p. m. , near the entrance of Shelburn harbor, in Nova Scotia. Both vessels were beating *587into the harbor against a head wind, for shelter, the weather outside being squally and threatening. As they entered the channel leading up to Shelburn, both were close hauled on the starboard tack, the Essex being the following vessel, and her position being to the leeward of the Blake. The Essex, being the faster vessel, passed the Blake, and when near the western shore of the channel came about on the port tack, and soon afterwards ran into the Blake, striking her on the port side at about a right angle, the latter having kept on her course, and not having as yet changed her tack. It is claimed oil the part of the Essex that the Blake ran across her bow before she had gathered headway after tacking. This is disproved, not only by the testimony of the men on the Blake, but also by the extent of the injury inflicted on the Blake. Bhe was cut down to below the "water line, and her whole side broken in, so that she filled rapidly, and was beached to save her from sinking. The preponderance of the evidence is strongly in favor of the contention of the Blake that the collision occurred near the mid-channel, and after the Essex had recovered her headway and was going at a considerable speed. The Blake, being on the starboard tack, then liad the right of way, and it was incumbent on the Essex, being close hauled on the port tack, to avoid her. The weather was clear, and the lights of the Blake could be seen plainly, and her presence was in fact known to those in charge of the Essex. No excuse for the collision is shown on the part of the Essex. Decree for the libelant.